                      Case 19-31354              Doc    Filed 01/08/20         Entered 01/08/20 13:38:04                 Desc Main
                                                            Document           Page 1 of 4
Fill in this information to identify the case:

Debtor 1 Daniel Oliver Ward, II

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                             District of MINNESOTA
                                                                             (State)

Case number 19-31354



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               NWL COMPANY, LLC,                                  Court claim no. (if known)          9-1

Last four digits of any number you                  XXXXXX5880
use to identify the debtor’s account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                     Dates incurred                                  Amount

1.      Late charges                                                                                                             (1)    $           0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $           0.00
3.      Attorney fees                                                                                                            (3)    $           0.00
4.      Filing fees and court costs                                                                                              (4)    $           0.00
5.      Bankruptcy/Proof of claim fees                                                                                           (5)    $           0.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $           0.00
7.      Property inspection fees                                                                                                 (7)    $           0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $           0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $           0.00

10. Property preservation expenses. Specify:           _____________                                                             (10)   $           0.00
11. Other. Specify:          Plan Review                                                9/10/2019                                (11)   $        $325.00



The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 1
                  Case 19-31354                    Doc        Filed 01/08/20       Entered 01/08/20 13:38:04                    Desc Main
                                                                  Document         Page 2 of 4
Debtor 1        Daniel Oliver Ward, II                                             Case number (if known)      19-31354
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Karen A. Maxcy                                                                     Date       12/31/2019
                 Signature

Print:           Karen                        A.                          Maxcy                        Title      Authorized Agent
                 First Name                   Middle Name                 Last Name

Company          McCalla Raymer Leibert Pierce, LLC

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                              GA                   30076
                 City                                 State                ZIP Code

Contact phone           678-321-6965                                           Email       Karen.Maxcy@mccalla.com




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                            page 2
     Case 19-31354
B 10 (Supplement 2) (12/11)       Doc         Filed 01/08/20Case:Entered 01/08/20 13:38:04                                  Desc Main
                                                                                                                                    Page   3
                                                  Document       Page 3 of 4
                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MINNESOTA


In re:                                                                   )
                                                                         )      Case No. 19-31354
Daniel Oliver Ward, II                                                   )      Chapter 13
                                                                         )
                                                                         )      JUDGE: William J Fisher


                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM
Other                                                                                                                               $325.00

             09/10/2019                                         Review and Analysis of                                   $325.00
                                                                Schedules, Plan, Docket, Loan
                                                                Docs




 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                                  $325.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1
     Case 19-31354
B 10 (Supplement 2) (12/11)   Doc   Filed 01/08/20Case:Entered 01/08/20 13:38:04    Desc Main
                                                                                            Page   4
                                        Document       Page 4 of 4




                                                       Bankruptcy Case No.: 19-31354
 In Re:                                                Chapter:             13
           Daniel Oliver Ward, II                      Judge:               William J Fisher

                                     CERTIFICATE OF SERVICE

      I, Karen A. Maxcy, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy
matter on the following parties at the addresses shown, by regular United States Mail, with
proper postage affixed, unless another manner of service is expressly indicated:

Daniel Oliver Ward, II
602 Wheelock Parkway West
St. Paul, MN 55117

Craig W. Andresen                               (served via ECF Notification)
Craig W. Andresen Law Office
2001 Killebrew Drive Suite 150
Bloomington, MN 55425

Gregory A. Burrell, Trustee                     (served via ECF Notification)
100 South Fifth Street
Suite 480
Minneapolis, MN 55402

US Trustee                                      (served via ECF Notification)
1015 US Courthouse
300 S 4th St
Minneapolis, MN 55415

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:          1/8/2020        By:    /s/Karen A. Maxcy
                        (date)               Karen A. Maxcy
                                             Authorized Agent for NWL Company, LLC
